Citation Nr: 1442767	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-28 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than April 12, 2010, for the grant of service connection for ischemic heart disease.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969, and from October 1974 to August 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

The claims file includes no statement or communication from the Veteran, or other document, prior to April 12, 2010, that constitutes a pending claim for service connection for ischemic heart disease.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 2010, for the grant of service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date

In a January 2011 rating decision, the RO granted service connection for ischemic heart disease, effective April 12, 2010.  The Veteran contends that an earlier effective date is warranted.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a 'covered herbicide disease.'  38 C.F.R. § 3.816.  According to 38 C.F.R.  § 3.816(b)(2) a 'covered herbicide disease' includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was added to the list of presumptive disabilities on August 31, 2010.  75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or, alternately, if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the statue or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(1)-(2).  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4). Certain additional exceptions are set forth that are not pertinent to this appeal.

The Board finds that the Veteran is not entitled to an effective date earlier than April 12, 2010, for the grant of service connection for ischemic heart disease. 

VA treatment records include a March 1985 VA examination.  The Veteran reported having had congestive heart failure in 1984.  This fact is not in dispute.  

The Board notes that this examination was completed in connection with a Vocational Rehabilitation claim.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  The record does not include any communication from the Veteran or a representative received prior to April 12, 2010, that may reasonably be construed as an indication he was seeking service connection for ischemic heart disease.  A January 2011 VA examination report reflects a diagnosis of ischemic heart disease in 2000 and congestive heart failure in 2006.  The Board finds that there was no formal claim, informal claim, or written intent to file a claim for service connection for any type of heart disease, received by VA prior to April 12, 2010.   

The Veteran is a 'Nehmer class member' within the meaning of 38 C.F.R. § 3.816(b)(1).  He also has a 'covered herbicide disease' within the meaning of 38 C.F.R. § 3.816(b)(2).  As such, the provisions of 38 C.F.R. § 3.816 apply.

Since the Veteran's original service connection claim was not received prior to May 3, 1989, his claim for an earlier effective date is not covered under 38 C.F.R. § 3.816(c)(1).  As the Veteran's original service connection claim was received between May 3, 1989, and August 31, 2010, (the date of the regulation establishing a presumption of service connection for ischemic heart disease), the effective date of the award is the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  In this case, the proper effective date of the award is April 12, 2010; the date of the claim, as it is later than the date the disability arose.

Although the evidence shows that the Veteran had heart problems in the 1980's, it does not change the fact that the Veteran did not actually file a claim for heart disease until April 12, 2010.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  

The Federal Circuit Court has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, 'a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.'  MacPhee at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim 'when such reports relate to examination or treatment of a disability for which service-connection has previously been established').

The Veteran has been assigned the earliest possible effective date provided by law. The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  An effective date prior to April 12, 2010, for the grant of service connection for ischemic heart disease is not warranted.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  
The Veteran has also not identified any additional outstanding evidence that could be obtained.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

ORDER

An effective date earlier than April 12, 2010, for the grant of service connection for ischemic heart disease is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


